Citation Nr: 1709535	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, to include as due to herbicide exposure and/or contaminated water.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and/or contaminated water. 

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a sleep condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an effective date prior to August 27, 2014 for the grant of service connection for bilateral hearing loss.

8.  Entitlement to an effective date prior to August 27, 2014 for the grant of service connection for tinnitus. 


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a heart condition and prostate cancer.  In a January 2015 rating decision, the RO denied service connection for depression, a sleep condition, and hypertension and granted his claims for bilateral hearing loss and tinnitus, rated as noncompensable (0 percent) and 10 percent disabling, respectively.  As discussed further below, these issues are remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's appeal was certified to the Board in December 2014.  Also in December 2014, the Veteran appointed J. Michael Woods as his representative.  See December 2014 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  In July 2015, the representative filed a letter indicating that he wished to withdraw representation.  See July 2015 correspondence from representative.  However, the letter did not include a reason showing good cause for the withdrawal and the Veteran has not appointed a new representative.  A representative's right to withdraw services after an appeal has been certified to the Board is governed by Rule 608 of the Board's Rules of Practice, which first requires the representative to file a motion to withdraw with the Board showing good cause for the withdrawal.  38 C.F.R. § 20.608.  In February 2017, the representative was notified of the rule and given thirty days to file a motion to withdraw showing good cause.  Having waited the required thirty days and having not received an appropriate motion detailing the good cause for withdrawal from the representative, the Board finds that J. Michael Woods continues to represent the Veteran.  

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's heart condition claim to a claim for heart disability, to include ischemic heart disease, to include as due to herbicide and/or contaminated water exposure in service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Heart disability and prostate cancer

The Veteran contends that service connection is warranted for his heart disability and prostate cancer.  Specifically, the Veteran contends that his heart disability and prostate cancer are related to his alleged herbicide exposure while serving in Okinawa, Japan from July 1961 to May 1962.  See September 2012 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  In the alternative, the Veteran also contends that his heart disability and prostate cancer are related to his alleged exposure to contaminated water while stationed at Camp Lejeune in the early to mid-1960s. 

Treatment records reflect that the Veteran has a diagnosis of coronary artery disease.  See September 2010 private treatment records; see also November 2011 VA treatment records.  The Veteran's treatment records also reflect that he was diagnosed with adenocarcinoma of the prostate with metastatic carcinoma of a right pelvic lymph node in 2008.  See April 2008 private treatment records. 

The law provides a presumption of service connection for certain diseases, to include ischemic heart disease and prostate cancer, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994) (citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303). 

The Veteran's DD Form 214 reflects that he had 11 months and 6 days of foreign and/or sea service.  Included in the Veteran's service personnel records are embarkation and debarkation slips indicating service between July 1961 and May 1962 in Nahu, Okinawa; Numazu Beach, Japan; White Beach, Okinawa; and Subic Bay, Philippines, with visits to Manila, Philippines and Hong Kong.  

His record does not reflect, and the Veteran does not contend, that he served in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean DMZ.  As such, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  Rather, the Veteran contends that he was directly exposed to herbicides while he was stationed in Okinawa, Japan.  The Veteran states that he remembers seeing brown foliage during war games while he was in Okinawa.  See February 2013 VA Form 21-4138 (Statement in Support of Claim). He has submitted articles which suggest that Agent Orange was used in Okinawa.

The Board notes that in a December 2012 VA Form 21-3101 (Request for Information), the VA requested the Veteran's service treatment records and any documents related to herbicide exposure.  The request for records on herbicide exposure was marked through, with a note that such a request was only appropriate for a claim of herbicide exposure outside of Vietnam.  A second December 2012 VA Form 21-3101 requested the Veteran's dates of service in Vietnam.  

A February 2013 response stated that there was no evidence that the Veteran had any service in the Republic of Vietnam.  A second response stated that there were no records of exposure to herbicides. 

From the record, it is not clear that the RO requested a records search specific to the Veteran's service in Japan.  Furthermore, it is not clear that the record search on exposure to herbicides was performed, or if performed, focused on herbicide use in the locations where the Veteran was stationed.  

Where a veteran is not presumed to have been exposed to herbicides, the VA Adjudication Manual requires that the Veteran's description of exposure be provided to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.o.  If the Compensation Service's review does not confirm herbicide use as alleged, then a request is to be sent to the JSRRC for verification of herbicide exposure.  Id. 

The RO did not develop the case in conformity with the requirements of M21-1.  The Court of Appeals for Veterans Claims (Court) has held that evidentiary development procedures as provided for in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development outlined in M21-1).  Consequently, remand is required for VA to properly develop and investigate the Veteran's allegations.  38 C.F.R. § 3.159(c)(2).

Regarding the Veteran's contention that his claimed disabilities are due to exposure of contaminated water at Camp Lejeune, his service records reflect that he was stationed at Camp Lejeune at least from April 1963 to July 1963.  See DD Form 214; see also service treatment records.  He asserts that exposure to contaminated water caused or contributed to his current heart disability and prostate cancer.

In the early 1980s it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  It is assumed by VA that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Certain diseases have been identified as related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran did not receive a VA examination with regard to his claim that the contaminated water caused or contributed to his current heart disability and prostate cancer.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Given the Veteran's current diagnoses and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's diagnoses, the Veteran is entitled to a VA examination to clarify the Veteran's diagnoses of a heart disability and prostate cancer, and whether such diagnosed conditions are related to his military service, to include exposure to contaminated water at Camp Lejeune.  Accordingly, remand is warranted to obtain medical examination(s) addressing the Veteran's claimed heart disability and prostate cancer.

Prior to obtaining a VA examination(s), any outstanding VA outpatient treatment records should also be obtained.  The most recent VA outpatient treatment records on file are dated in September 2016.

Depression, sleep condition, hypertension, initial compensable rating for bilateral hearing loss, and earlier effective date for bilateral hearing loss and tinnitus

In January 2015, the RO denied the Veteran's claims for service connection for depression, a sleep condition, and hypertension and granted his claims for bilateral hearing loss and tinnitus, rated as noncompensable (0 percent) and 10 percent disabling, respectively.  The Veteran submitted a timely notice of disagreement (NOD) in January 2015, within one year of the January 2015 rating decision.  The RO acknowledged the Veteran's NOD in a February 2015 letter to the Veteran.  See February 2015 Decision Review Officer Process Explanation Letter.  However, the RO has yet to issue a Statement of the Case (SOC) regarding these claims.

Given these circumstances, the AOJ should issue the Veteran an SOC regarding his claims for entitlement to service connection for depression, a sleep condition, and hypertension; an initial compensable rating for bilateral hearing loss; and earlier effective dates for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Provide the Veteran proper notice with respect to the heart disability and prostate cancer claims based on herbicide exposure.  In particular, this notice must include the procedural steps to verify such exposure as outlined in the M21-1.  Pursuant to the VA Adjudication Manual, M21-1, Part IV, Subpart ii, 2.C.10.o., the Veteran should be asked again to provide the approximate dates, location, and nature of his alleged exposure to Agent Orange while stationed in Okinawa, Japan, and elsewhere, in an attempt to verify herbicide exposure on a factual basis in locations other than the Republic of Vietnam.

2.  Then forward the Veteran's description of exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  See M21-1, Part IV, Subpart ii, 2.C.10.o.

3.  If the Compensation Service's review does not confirm herbicide use as alleged, then a request is to be sent to the Joint Service Records Research Center (JSRRC) for verification of herbicide exposure.  Id.

4.  The RO should then obtain any outstanding VA treatment records dated since September 2016. 

5.  Then the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of any current heart disability and prostate cancer.  The entire record, including all records received in response to the above request and a copy of this remand, should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, to include ischemic heart disease, and/or prostate cancer, began during active service, within one year of service separation, or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.

In this regard, the examiner is advised that the Veteran separated from service at Camp Lejeune in July 1963, and exposure is considered to include exposure to the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.

As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Provide the Veteran with an SOC regarding his claims for entitlement to service connection for depression, a sleep condition, hypertension, an initial compensable rating for bilateral hearing loss and earlier effective dates for bilateral hearing loss and tinnitus.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return this issue to the Board. 

7.  After completing the above, and any other development as may be indicated, the Veteran's claims for service connection for a heart disability and prostate cancer should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




